Exhibit 10.9

 

BANK OF COMMERCE HOLDINGS
RESTRICTED STOCK AGREEMENT


 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is entered into by and between
Bank of Commerce Holdings (“Company”) and [INSERT] (“Grantee”).

 

1.

Basic Terms of Award

 

Number of Shares of Restricted

 

Stock Subject to the Award:

[INSERT]

   

Fair Market Value on Date of Award

 

of Shares of Restricted Stock

[INSERT]

   

Amount Required to be Paid

 

for Shares of Restricted Stock:

$0.00

   

Date of Award:

[INSERT]

 

2.

Company hereby awards to Grantee the number of shares of Restricted Stock
described above (“Award”).

 

3.

The Award is made under the Bank of Commerce Holdings 2010 Equity Incentive Plan
(the “Plan”), a copy of which has been provided to Grantee. The terms and
conditions of the Plan are hereby incorporated into this Agreement by this
reference. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the former shall govern.
Capitalized terms used in this Agreement that are not defined herein shall have
the meaning given to such terms in the Plan.

 

4.

Vesting Schedule

 

Except as otherwise provided in the Plan, shares of Restricted Stock subject to
this Award shall be forfeited to Company without payment of any kind to Grantee
immediately after Grantee fails to maintain Continuous Status as an Employee, to
the extent such shares are not then Vested in accordance with the following
vesting scheduled:

 

 
1

--------------------------------------------------------------------------------

 

 

If Grantee is an Employee of the Company without interruption from the Date of
Award until each anniversary date of the Date of Award, then the Restricted
Stock shall Vest with respect to the following percent of the number of shares
of Common Stock subject to the Award:

 

Anniversary (Vesting) Date

Percentage of Award Vested*

[INSERT]

[INSERT]%

[INSERT]

[INSERT]%

[INSERT]

[INSERT]%

[INSERT]

[INSERT]%

[INSERT]

[INSERT]%

 

 

* Vested shares issued shall be rounded up in each case to the nearest whole
number; provided, however, that in no event shall Grantee have the right to
receive hereunder, over the entire vesting period, more than the total number of
shares of Common Stock subject to the Award.

 

5.

Grantee shall have all of the rights of a shareholder with respect to vested
shares of Restricted Stock subject to this Award. Grantee shall have no rights
of a shareholder with respect to unvested shares of Restricted Stock subject to
this Award.

 

6.

Shares of Restricted Stock subject to this Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
will or by the laws of descent or distribution, prior to the time such shares
Vest.

 

7.

Shares of Restricted Stock subject to this Award shall not be issued, unless the
issuance and delivery of such shares shall comply with all relevant provisions
of law, including, without limitation, all securities laws, rules and
regulations, and the requirements of any stock exchange upon which the
Restricted Stock may then be listed. Issuance of shares of Restricted Stock is
further subject to the approval of counsel for Company with respect to such
compliance.

 

8.

Company, in its sole discretion, may take any actions reasonably believed by it
to be required to comply with any local, state, or federal tax laws relating to
the reporting or withholding of taxes attributable to the issuance of Restricted
Stock subject to this Award, including, but not limited to, (i) withholding, or
causing to be withheld, from any form of compensation or other amount due
Grantee any amount required to be withheld under applicable tax laws, or
(ii) requiring Grantee to make arrangements satisfactory to Company (including,
without limitation, paying amounts) to satisfy any tax obligations, as a
condition to recognizing any rights of Grantee under the Award.

 

9.

Grantee acknowledges that he/she understands the following:

 

 

a.

Under Section 83(a) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), the excess of the fair market value on the date of Vesting of the
shares of Restricted Stock over the amount, if any, paid for such shares will be
taxed at the time of Vesting as ordinary income and subject to payroll and
withholding taxes and to tax reporting, as applicable.

 

 
2

--------------------------------------------------------------------------------

 

 

 

b.

Grantee may elect under Section 83(b) of the Code to be taxed at ordinary income
rates based on the fair market value of the shares of Restricted Stock at the
time such shares are awarded, rather than at the time and as the shares of
Restricted Stock Vest. Such election (an "83(b) Election") must be filed with
the Internal Revenue Service within thirty (30) days from the Date of Award.
Grantee (a) will not be entitled to a deduction for any ordinary income
previously recognized as a result of the 83(b) Election if shares of Restricted
Stock are subsequently forfeited to the Company, and (b) the 83(b) Election may
cause Grantee to recognize more compensation income than he would have otherwise
recognized if the value of the shares of Restricted Stock subsequently declines.
The form for making an 83(b) Election is attached hereto as Exhibit A. FAILURE
TO FILE SUCH AN ELECTION WITHIN THE REQUIRED THIRTY (30) DAY PERIOD AND AS
OTHERWISE DESCRIBED IN THE FORM MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME
BY GRANTEE AS SHARES OF RESTRICTED STOCK VEST.

 

 

c.

The foregoing is only a summary of the federal income tax laws that apply to the
shares of Restricted Stock and does not purport to be complete. GRANTEE IS
DIRECTED TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE
CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH
HE MAY RESIDE, AND THE TAX CONSEQUENCES OF YOUR DEATH.

 

10.

Grantee agrees to deliver a Stock Power and Assignment Separate from Certificate
in the form attached as Exhibit B (with the transferee, certificate number, date
and number of shares left blank), executed by Grantee and his spouse, if any,
along with any certificate(s) evidencing shares of Restricted Stock issued to
him, to the Secretary of the Company or its designee ("Escrow Holder"). Grantee
hereby appoints the Escrow Holder to hold such stock power and any such
certificate(s) in escrow and to take all such actions, and to effectuate all
such transfers and/or releases of such Shares, as are required to effectuate the
terms of this award. The foregoing appointment is a power coupled with an
interest and may not be revoked by Grantee. Grantee and the Company agree that
any Escrow Holder will not be liable to any party or any person for any actions
or omissions, unless Escrow Holder is grossly negligent relative thereto. Escrow
Holder may rely on any letter, notice or other document executed by any
signature purported to be genuine and may rely on advice of counsel and obey any
order of any court with respect to the transactions by this Agreement. Shares of
Restricted Stock subject to this Award shall be released to Grantee from escrow
as they Vest.

 

 
3

--------------------------------------------------------------------------------

 

 

11.

Miscellaneous.

 

 

a.

Each party agrees to cooperate fully with the other party and to execute such
further instruments, documents and agreements, and to give such further written
assurances, as may be reasonably requested by the other party to better evidence
and reflect the transactions described herein and contemplated hereby, and to
carry into effect the intents and purposes of this Agreement.

 

 

b.

All pronouns shall be deemed to include the masculine, feminine, neuter,
singular or plural forms thereof, as the context may require. All references to
“paragraph” shall be deemed to refer to paragraphs of this Agreement, unless
otherwise specifically stated.

 

 

c.

Notices. All notices and other writings of any kind that a party to this
Agreement may or is required to give hereunder to any other party hereto shall
be in writing and may be delivered by personal service or overnight courier,
facsimile, or registered or certified mail, return receipt requested, deposited
in the United States mail with postage thereon fully prepaid, addressed (i) if
to Company, to its home office, marked to the attention of the corporate
secretary of Company; or (ii) if to Grantee, to his address set forth on the
signature page hereof. Any notice or other writings so delivered shall be deemed
given (i) if by mail, on the second (2nd) business day after mailing, and (ii)
if by other means, on the date of actual receipt by the party to whom it is
addressed. Any party hereto may from time to time by notice in writing served
upon the other as provided herein, designate a different mailing address or a
different person to which such notices or demands are thereafter to be addressed
or delivered.

 

 

d.

Attorneys’ Fees. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party to such
litigation, as determined by the court in a final judgment or decree, shall pay
the successful party all costs, expenses and reasonable attorneys' fees incurred
by the successful party (including, without limitation, costs, expenses and fees
on any appeal).

 

 

e.

Waiver. No waiver of any term, provision or condition of this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
be construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

 

 

f.

Choice of Law. It is the intention of the parties that the internal laws of the
State of California (irrespective of any choice of law principles) shall govern
the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties.

 

 
4

--------------------------------------------------------------------------------

 

 

 

g.

Successors in Interest. This Agreement and all of its terms, conditions and
covenants are intended to be fully effective and binding, to the extent
permitted by law, on the heirs, executors, administrators, successors and
permitted assigns of the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

COMPANY

BANK OF COMMERCE HOLDINGS

 

 

a California corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Print name: Randall S. Eslick

 

 

Title: President & CEO

 

 

GRANTEE

By

 

 

 

Address:  

[INSERT]

 

 

 

[INSERT]

 

 

 

 

 

 

 

 

Social Security No.

[INSERT]

 

  

 

ACKNOWLEDGEMENT

 

 

Grantee hereby acknowledges that he has received a copy of the Plan.

 

 

 

[INSERT]

 

 

 
5

--------------------------------------------------------------------------------

 

 

CONSENT OF SPOUSE AND CERTIFICATION OF MARITAL STATUS

 

CONSENT OF SPOUSE

 

This Consent of Spouse relates to an award by Bank of Commerce Holdings of
shares of Restricted Stock to [INSERT] under the 2010 Equity Incentive Plan and
a related Restricted Stock Agreement. The foregoing plan and agreement are
sometimes referred to herein as the “Documents.” By his/her signature below, the
undersigned acknowledges that he/she:

 

 

1

    is the spouse of the grantee of such shares;

 

 

2.

has read the Documents and is familiar with the terms and conditions of the
same; and

 

 

3.

agrees to be bound by all the terms and conditions of the Documents.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[INSERT]

 

 

 

CERTIFICATION OF MARITAL STATUS

 

I hereby certify that I am not married.

 

 

 

[INSERT]

 

 

 
6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:

 

1.     The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME OF TAXPAYER:     ___________________________________________________

 

NAME OF SPOUSE:     ______________________________________________________

 

ADDRESS:     _____________________________________________________________

 

SOCIAL SECURITY NO. OF TAXPAYER:     _____________________________________

  

SOCIAL SECURITY NO. OF SPOUSE:      ________________________________________

 

2.     The property with respect to which the election is made is described as
follows: _______________ shares of the common stock of Bank of Commerce
Holdings, a California corporation (the "Company").

 

3.     The date on which the property was transferred is:
_______________________

 

4.     The property is subject to the following restrictions:

 

The property will be forfeited to the Company taxpayer's services with the
Company are terminated. The foregoing restrictions lapse in a series of
installments over a [INSERT-year] period ending on [INSERT (FINAL VESTING
DATE)].

 

5.     The aggregate fair market value at the time of transfer of such property
(determined without regard to any restriction other than a restriction that by
its terms will never lapse) is: $____________

 

6.     The amount (if any) paid for such property is: $__$0.00______

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.

 

 
1

--------------------------------------------------------------------------------

 

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

           

Taxpayer

 

 

 

 

 

 

 

Print Name:  

 

                                    Spouse               Print Name:    



 

 

IF YOU DECIDE TO MAKE AN 83(b) ELECTION, YOU MUST FILE THIS FORM WITHIN THIRTY
(30) DAYS OF THE DATE OF AWARD AND AS OTHERWISE DESCRIBED BELOW.

 

 

DISTRIBUTION OF COPIES

 

1. The original is to be filed with the Internal Revenue Service Center where
the taxpayer's income tax return will be filed. Filing must be made by no later
than thirty (30) days after the date the property was transferred.

 

2. Attach one copy to the taxpayer's income tax return for the taxable year in
which the property was transferred.

 

3. Provide a copy to the Company.

 

 
2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

STOCK POWER AND ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
Secretary, [INSERT] shares of the common stock of Bank of Commerce Holdings, a
California corporation, standing in the undersigned's name on the books of said
corporation, and does hereby irrevocably constitute the Secretary of said
corporation as attorney-in-fact, with full power of substitution, to transfer
said stock on the books of said corporation.

 

Dated:

 

 

 

 

 

 

 

 

 

         

Taxpayer

 

 

 

 

 

 

[INSERT]

 

                              Spouse             [INSERT]  

 

 

[Please see paragraph 10 of the Restricted Stock Agreement for information on
completing this form.]

 

 

 

3